IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


ACEE MASCHANG,                   : No. 777 MAL 2014
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from the
                                 : Order of the Commonwealth Court
           v.                    :
                                 :
                                 :
TAX CLAIM BUREAU OF PIKE COUNTY, :
                                 :
               Respondent        :


                                    ORDER


PER CURIAM

     AND NOW, this 25th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.